NOT FOR PUBLICATION


                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY



 GUILIO   MESADIEU               Va         PALMIST
 TRUCKING, LLC,
                                                                Civil Action No. 18-1456 I
                Plaint 4ff
                                                                  OPINION & ORDER
        V.



 CITY OF LINDEN, et al,

                Defendants.



John Michael Vazguez, U.S.D.J.

       Plaintiff Guilio Mesadieu Va Palmist Trucking, LLC seeks to bring this action in forma

pauperis pursuant to 28 U.S.C.    §   1915. D.E. 4. For the reasons discussed below, the Court

GRANTS his application to proceed informapauperis but DISMISSES the Amended Complaint

(the “FAC”) pursuant to 28 U.S.C.     §   19l5(e)(2)(B).

       Plaintiff initially filed suit in this matter as Palmist Trucking, LLC, and this Court

dismissed the initial complaint because an LLC cannot proceed without an attorney or in forma

pauperis. Screening Opinion at 1, D.E. 2. Because Plaintiff has appropriately inserted himself as

Plaintiff, the Court will consider whether this matter may proceed in forma pauperis. Under

Section 1915, this Court may excuse a litigant from prepayment of fees when the litigant

“establish[es] that he is unable to pay the costs of his suit.” Walker v. People Express Airlines,

Inc., 886 F.2d 598, 601 (3d Cir. 1989). Plaintiff sufficiently establishes his inability to pay, and

the Court grants his application to proceed informapauperis without prepayment of fees and costs.
        When allowing a plaintiff to proceed in forma pauperis the Court must review the

complaint and dismiss the action if it determines that the action is frivolous, malicious, fails to

state a claim upon which relief may be granted, or seeks monetary relief against a defendant who

is immune.      28 U.S.C.     § l915(e)(2)(B).         When considering dismissal under Section

19l5(e)(2)(B)(ii) for failure to state a claim on which relief can be granted, the Court must apply

the same standard of review as that for dismissing a complaint under Federal Rule of Civil

Procedure l2(b)(6). Schreane v Seana, 506 F. App’x 120, 122 (3d Cir. 2012).

        To state a claim that survives a Rule 1 2(b)(6) motion to dismiss, a complaint must contain

“enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Although the plausibility standard “does

not impose a probability requirement, it does require a pleading to show more than a sheer

possibility that a defendant has acted unlawfully.” Connelly v. Lane Const. Corp., 809 F.3d 780,

786 (3d Cir. 2016) (internal quotation marks and citations omitted). As a result, a plaintiff must

“allege sufficient facts to raise a reasonable expectation that discovery will uncover proof of [his]

claims.” Id. at 789. In other words, although a plaintiff need not plead detailed factual allegations,

“a plaintiffs obligation to provide the grounds of his entitlement to relief requires more than labels

and conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Bell

AtL Corp., 550 U.S. at 555 (internal quotations omitted).

        Because Plaintiff is proceeding pro se, the Court construes Plaintiffs FAC liberally and

holds it to a less stringent standard than papers filed by attorneys. Haines v. Kerner, 404 U.S. 519,

520 (1972). The Court, however, need not “credit apro se plaintiffs ‘bald assertions’ or ‘legal



                                                   2
conclusions.” Grohs v. Yatauro, 984 F. Supp. 2d 273, 282 (D.N.J. 2013) (quoting Morse v. Lower

Merion Sc!;. Din, 132 F.3d 902, 906 (3d Cir. 1997)).

        This is Plaintiffs second attempt to assert cognizable claims. This Court dismissed

Plaintiffs initial complaint in its entirety because Plaintiff failed to plead sufficient facts to support

any of his claims. The Court granted Plaintiff leave to file an amended pleading, which Plaintiff

filed on January 2,2019. See Screening Opinion and Order, D.E. 2,3, Although Plaintiff includes

a few additional facts in the FAC, Plaintiff still fails to assert any claims against Defendants. See

FAC, D.E. 4. Moreover, the FAC includes a Defendant that this Court dismissed with prejudice

in the first screening Opinion and continues to assert claims that this Court advised were not

cognizable. See, e.g., Screening Opinion at 4-5.

        In the FAC, Plaintiff alleges that two unnamed City of Linden Police officers (the

“Individual Officer Defendants”) improperly issued two traffic citations then illegally seized

Plaintiffs car trailer.     Plaintiff maintains that the Individual Officer Defendants’ actions

constituted a deprivation of his property without due process in violation of the Fourteenth

Amendment, a seizure in violation of his Fourth Amendment rights, and amounted to a violation

of his New Jersey state constitutional rights. FAC at 7, 9-10. Plaintiff also asserts claims against

the City of Linden, alleging that it failed to adequately train, monitor, and discipline the Individual

Officer Defendants. Id. at 8. Plaintiff ffirther asserts a state law tort claim for intentional infliction

of emotional distress against Defendants as a result of the alleged improper seizure and issuance

of the false traffic citations. Id. at 10. Absent from the FAC, however, are sufficient factual

allegations that support any of Plaintiff’s claims.

        Plaintiff asserts claims pursuant to 42 U.S.C.     § 1983, which provides individuals with a
cause of action for certain violations of constitutional rights. In order to state claim under Section



                                                    3
1983, a plaintiff must demonstrate that “(1) a person deprived him of a federal right; and (2) the

person who deprived him of that right acted under color of state or territorial law.” Burt v. CFG

Health Sys., No. 15-2279, 2015 WL 1646849, at *2 (D.N.J. Apr. 14, 2015). Plaintiff also alleges

violations of his New Jersey Constitutional rights. While not explicitly stated, the Court assumes

that Plaintiff is bringing these claims pursuant to the NJCRA. The “NJCRA was modeled after       §
1983, [and so] courts in New Jersey have consistently looked at claims under the NJCRA through

the lens of § 1983 and have repeatedly construed the NJCRA in terms nearly identical to its federal

counterpart.” Velez v. Fuentes, No. 15-6939, 2016 WL 4107689, at *5 (D.N.J. July 29, 2016)

(internal quotations and citation omitted). Therefore, the Court considers Plaintiffs   § 1983 and
NJCRA claims together.

         Given that each Defendant in this matter is associated with the Linden Police Department,

the Court assumes, for purposes of this screening opinion, that Plaintiff adequately alleges that

Defendants are state actors. See Barna v. City ofPerth Amboy, 42 F.3d 809, 816 (3d Cir. 1994)

(“[A]cts of a state or local employee in her official capacity will generally be found to have

occurred under color of state law.”). Thus, the Court will address the substance of each alleged

constitutional violation.

    I.      Claims Against the Linden Police Department

         The FAC still names the Linden Police Department as a Defendant in this matter. In the

first screening Opinion, this Court dismissed the Section 1983 claims against the Linden Police

Department with prejudice because a city police department is “merely an administrative arm of

the local municipality.” See Godley v. Newark Police Dep ‘t, No. 05-806, 2007 WL 269815, at *3

(D.N.J. Jan. 26, 2007) (quoting Padilla v. Township of Cherry Hill, 110 F. App’x 272, 278 (3d




                                                 4
Cir. 2004)). Plaintiff still cannot assert claims against the Linden Police Department and these

claims remain dismissed with prejudice.

    H.         Supervisory Liability

           Plaintiff also re-asserts claims against the City of Linden for its failure to adequately train,

supervise and discipline the Individual Officer Defendants. FAC at 8. As previously explained, a

municipality cannot be held liable under Section 1983 simply because it failed to supervise its

employees. Instead, a Plaintiff must plead that his rights were violated because of a municipal

policy or custom. Screening Opinion at 2-3 (citing Monell i’. Dept ofSocial Sen’s., 436 U.S. 658,

691(1978)). The FAC merely states, in a conclusoiy manner, that the City of Linden is under a

duty to supervise members of the Linden police department and fails to mention any policy or

custom. FAC at 8. Plaintiffs claims against the City of Linden are dismissed.

    Ill.       Fourth Amendment Claim

           In the first screening Opinion, this Court dismissed Plaintiffs Fourth Amendment claims

because Plaintiff failed to include sufficient factual support. Screening Opinion at 6. Although

Plaintiff includes more details in the FAC about the traffic citations, Plaintiff’s claims do not

sufficiently state any Fourth Amendment violations. Plaintiff alleges that he was incorrectly issued

two tickets: one because his trailer was overweight and the second for an abandoned motor vehicle.

FAC at 9.         Plaintiff contends that the Individual Officer Defendants violated his Fourth

Amendment rights when they improperly issued both citations and when they towed Plaintiffs

trailer. Id.

           The Fourth Amendment, made applicable to the states by the Fourteenth Amendment,

provides that “[tjhe right of the people to be secure in their persons, houses, papers, and effects,

against unseasonable searches and seizures, shall not be violated         .   .   .   .“   U.S. const. amend IV.



                                                      5
Effects include personal property. See Brown          i’.   Muhlenberg Township, 269 F.3d 205, 209 (3d

Cir. 2001). “A Fourth Amendment ‘seizure’ of personal property occurs when ‘there is some

meaningfifl interference with an individual’s possessory interests in that property.” Id. (quoting

United States   i’.   Jacobsen, 466 U.S. 109, 113 (1984)). “The impoundment of a vehicle could

constitute a seizure within the meaning of the Fourth Amendment.” Pinckney v. City ofPassaic,

No. 17-5149, 2019 WL 1013325, at *2 (D.N.J. Mar. 4,2019). A Fourth Amendment seizure of a

person occurs when there is an intentional governmental termination of freedom of movement

“such that ‘a reasonable person would have believed that he was not free to leave.” Mayer v.

Gottheiner, 382 F. Supp. 2d 635, 648 (D.N.J. 2005) (quoting United States v. Mendenhall, 446

U.s. 544, 554 (1980)).            The Fourth Amendment, however, only prohibits seizures that are

unreasonable. Heien       i’.   North aro1ina, 135 S. Ct, 530, 536 (2014).

       The FAC fails to adequately allege a Fourth Amendment claim. As for issuing the traffic

citations themselves, it does not appear from Plaintiff’s limited facts that Plaintiff was present

when the citations were issued, thus there was no seizure of Plaintiff for Fourth Amendment

purposes. See Mayer, 382 F. Supp. 2d at 648 (explaining that there must be a restriction to an

individual’s freedom of movement). In addition, nothing in the allegations indicate that Individual

Officer Defendants’ decision to tow Plaintiffs trailer was unreasonable. As alleged in the FAC,

it seems that the Individual Officer Defendants towed the vehicle because it appeared to be

abandoned. No facts in the FAC demonstrate that otherwise. See, e.g., Pinckney, 2019 WL

1013325, at *2 (dismissing Fourth Amendment claim because alleged wrongifil conduct of towing

a car parked in a handicapped parking space was not unreasonable). Plaintiffs Fourth Amendment

claims, therefore, are dismissed.




                                                        6
   IV.      Due Process Claim

         Plaintiff alleges that the Individual Officer Defendants violated his Fourteenth Amendment

due process rights when they seized his trailer and issued improper citations. FAC at 9-10. The

Fourteenth Amendment Due Process Clause has both a procedural and a substantive component.’

Nicholas v. Penn. State Univ., 227 F.3d 133, 138-39 (3d Cir. 2000).

         Procedural due process requires that state procedures for challenging the deprivation of a

protected property interest satisfy certain procedural requirements. DeBlasio v. Zoning Bd. of

Adjustment for Twp. of W Amwell, 53 F.3d 592, 597 (3d Cir. 1995), abrogated on other grounds,

United Artists Theatre Circuit, Inc. v. Twp. of Warrington, Pa., 316 F.3d 392 (3d Cir. 2003). To

plead a violation of procedural due process rights under the Fourteenth Amendment, a plaintiff

“must establish that the state procedure for challenging the deprivation does not satisfy the

requirements of procedural due process.” Id. A state has adequate procedural due process “when

it provides reasonable remedies to rectify a legal error by a local administrative body.” Id.

Therefore, when a party has access to fill judicial process, through which he may “challenge the

administrative decision in question, the state has provided adequate procedural due process.” Id.

         The FAC indicates that Plaintiff challenged the allegedly improper motor vehicle citations

in state court and the citations were dismissed. Once the citations were dismissed, Plaintiff

attempted to retrieve his property from the towing company but was unable to pay fees associated

with towing and storing his trailer. FAC at 7. As alleged, there does not appear to be any

procedural due process violation; Plaintiff challenged the citations in state court and the citations

were dismissed. This demonstrates that adequate procedures were in place. Moreover, the limited




 The Fourteenth Amendment provides, in relevant part, “nor shall any State deprive any person
of life, liberty, or property, without due process of law.” U.S. Const. amend XIV, § 1.
                                                  7
factual allegations pled in the FAC suggest that Plaintiff’s alleged damages did not result from any

procedural violations. Accordingly, Plaintiffs procedural due process claim is dismissed.

         For a substantive due process claim challenging the validity of non-legislative state action,

a plaintiff must first establish that he has a ifindamental property interest that is protected by the

Fourteenth Amendment. Nicholas, 227 F.3d at 139-42. Next, a plaintiff must establish that the

state action is “arbitrary, irrational, or tainted by improper motive, or if so egregious that it shocks

the conscience.” Cty. Concrete Corp. v. Town of Roxbury, 442 F.3d 159, 169 (3d Cir. 2006)

(quoting Nicholas, 227 F.3d at 139) (internal quotation marks omitted). “Substantive due process

is a doctrine reserved for egregious official conduct that trenches upon the most ffindamental of

civil liberties.” Arrnbnister   i’.   Cavanaugh, 410 F. App’x 564, 567 (3d Cir. 2011). Accordingly,

“litigants face substantial burdens to show violations of substantive due process.” Childress v.

City of Orange Township, No. 14-4354, 2018 WL 1378722, at *13 (D.NJ. Mar. 19, 2018).

         In the FAC, Plaintiff alleges that he has a property interest in his trailer. FAC at 9.

Although individuals have a substantive property interest for real property ownership, there is no

indication that ownership in other personal property, like Plaintiffs trailer, should be afforded

similar protections. See Newark Cab Ass ‘n v. City of Newark, 901 F.3d 146, 155 (3d Cir. 2018)

(explaining “the only protected property interests we have thus far deemed fundamental involved

ownership of real property” and that courts are reluctant to expand the scope of substantive due

process protection outside these rights). Accordingly, Plaintiffs substantive due process claim

also fails.

    V.        Tort Claim

         The FAC also asserts a state law tort claim against Defendants, over which the Court could

have supplemental jurisdiction pursuant to 28 U.S.C.      § 1367(a). As explained in the first screening


                                                      8
Opinion, Section 1367(c)(3) provides that a “district court[] may decline to exercise supplemental

jurisdiction over a claim” if “the district court has dismissed all claims over which it has original

jurisdiction.” When federal claims are dismissed at an early stage of litigation, courts general

decline to exercise supplement jurisdiction over the remaining state-law claims. See United Mine

Workers v. Gibbs, 383 U.S. 715, 726 (1966). The Court is again dismissing Plaintiffs Section

1983 claims, which provided the Court with federal question jurisdiction. As a result, the Court

will use its discretion pursuant to Section 1367(c), and declines to exercise its supplemental

jurisdiction at this time. Plaintiffs state-law claim, therefore, is dismissed.

    VI.      Dismissal With Prejudice

          Finally, when dismissing a case brought by apro se plaintiff, a court must decide whether

the dismissal will be with prejudice or without prejudice, which affords a plaintiff with leave to

amend. Grayson v. Mayview State Hosp., 293 F.3d 103, 110-11 (3d Cir. 2002). Dismissal with

prejudice is appropriate if an amendment would be inequitable or futile. See Aiston v. Parker, 363

F.3d 229,235-36 (3d Cir. 2004). In its prior screening Opinion, the Court set forth the deficiencies

with Plaintiffs claims and Plaintiff failed to cure any of those deficiencies in the FAC. As a result,

the Court concludes that any further amendment would be futile. See, e.g., Henry            ‘r’.   City of

Allentown, No. 12-1380, 2013 WL 6409307, at *2 (E.D. Pa. Dec. 9, 2013) (“Although the grant

of a motion to dismiss is usually without prejudice, a District Court may exercise its discretion and

refuse leave to amend if such amendment would be futile, particularly when a plaintiff has had

multiple opportunities to improve the pleadings.”). Moreover, this Court stated in the screening

Opinion that if Plaintiff did not plead a plausible claim in any amended complaint, the action would

be dismissed with prejudice. Opinion at 10; see also Order, D.E. 3. As discussed, Plaintiff fails




                                                  9
to assert a plausible claim in the FAC. Accordingly, this dismissal is with prejudice, which means

that Plaintiff cannot file an amended pleading.

       Accordingly, and for good cause shown,

       IT IS on this 17th day of June, 2019,

       ORDERED that pursuant to 28 U.S.C.          § 1915(a), Plaintiff Guilio Mesadieu’s application
to proceed in forma pauperis is GRANTED; and it is further

       ORDERED that the clerk of the Court is directed to file the complaint without

prepayment of the filing fee; and it is further

       ORDERED that Plaintiffs Complaint is DISMISSED with prejudice; and it is further

        ORDERED that the Clerk of the Court is directed to close this matter; and it is

        ORDERED that the Clerk of the Court is directed to mail a copy of this Opinion and Order

to Plaintiff by regular mail.




                                                  Johi+Michael Viquez,




                                                    10
